Per Curiam.
Action to recover the value of two colts, killed by a train of defendant. The case was at issue and on the calendar of the district court at Stillwater for trial. When it was reached in its order, defendant’s attorneys were not present, and the case was tried in their absence, resulting in a verdict for plaintiff. Defendant moved the trial court for an order setting aside the verdict, on the ground that it was not justified by the evidence, and on the ground that it was taken in *524default of appearance on behalf of defendant at the trial; such default being, occasioned by the mistake, inadvertence, and excusable neglect of defendant’s, attorneys. This motion was denied, and judgment was thereafter entered on the verdict. From this judgment, defendant appealed to this court.
Two grounds are relied on for a reversal: (1) .That the complaint does not state a cause of action. (2) That the trial court abused its discretion in not relieving defendant from the default.
We think the complaint states a cause of action as against an objection made for the first time on appeal from the judgment. We are also of the opinion,, conceding that the question is properly before us, that the trial court did not abuse its discretion in refusing to set aside the verdict on the ground of inadvertence and excusable neglect of defendant’s attorneys in failing to appear at the trial.
Judgment affirmed.